Exhibit 10.9

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 8, 2005 by and among Hercules Offshore, LLC, a Delaware limited
liability company (the “Company”), and each of the holders listed on the
signature page hereto.

This Agreement is made in connection with the conversion of the Company from a
Delaware limited liability company to a Delaware corporation (the “Conversion”)
pursuant to the Plan of Conversion dated as of July 7, 2005 (the “Plan of
Conversion”). Upon the effectiveness of the Conversion, the existing
registration rights of the members of the Company set forth in Article XIV of
the Amended and Restated Operating Agreement of Hercules Offshore, LLC dated as
of October 1, 2004 (as amended from time to time, the “Operating Agreement”)
shall terminate, and the parties hereto desire to provide certain registration
rights with respect to the shares of stock to be received by such members in the
Conversion. In consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The terms set forth below are used herein as so
defined:

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with the Person in question. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Claim” has the meaning given that term in Section 2.7(a).

“Company” means (i) Hercules Offshore, LLC, a Delaware limited liability
company, prior to the Conversion, and (ii) upon consummation of the Conversion,
the corporation resulting therefrom.

“Conversion” has the meaning given that term in the preamble hereto.

“Conversion Shares” means the shares of common stock or other securities of the
Company issued to the Holders upon consummation of the Conversion.

“Damages” has the meaning given that term in Section 2.7(a).

“Demand Request” has the meaning given that term in Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Form S-3 Demand” has the meaning given that term in Section 2.3(a).



--------------------------------------------------------------------------------

“Holder” means a Person that (i) is a party to this Agreement (or a permitted
transferee under Section 2.10) and (ii) owns Registrable Securities.

“Holder Indemnified Parties” has the meaning given that term in Section 2.7(a).

“Indemnified Party” has the meaning given that term in Section 2.7(c).

“Indemnifying Party” has the meaning given that term in Section 2.7(c).

“Initiating Form S-3 Holder” has the meaning given that term in Section 2.3(a).

“Inspector” and “Inspectors” have the meanings given such terms in
Section 2.5(a)(ii).

“IPO” means the initial public offering of the Company’s common stock or other
equity securities pursuant to a registration statement of the Company filed with
the SEC under the Securities Act to effect such offering.

“Lock-Up Period” has the meaning given that term in Section 2.4(a).

“Maximum Number of Registrable Securities” means the total number of securities
which a managing underwriter of an underwritten public offering reasonably and
in good faith determines can be successfully included in such public offering.

“NASD” means the National Association of Securities Dealers, Inc.

“Nasdaq” means The Nasdaq Stock Market, Inc.

“Operating Agreement” has the meaning given that term in the preamble hereto.

“Participating Holders” means Holders participating, or electing to participate,
in an offering of Registrable Securities.

“Person” means an individual or a corporation, limited liability company,
partnership, trust, estate, unincorporated organization, association, or other
entity.

“Plan of Conversion” has the meaning given that term in the preamble hereto.

“Proposed Registration” has the meaning given that term in Section 2.2(a).

“Registrable Securities” means the Conversion Shares and any shares of common
stock or other securities issued or issuable to the Holders with respect to the
Conversion Shares by virtue of any stock split, combination, stock dividend,
merger, consolidation or other similar event; provided, however, that the
Conversion Shares that are considered to be Registrable Securities shall cease
to be Registrable Securities (A) upon the sale thereof pursuant to an effective
registration statement, (B) upon the sale thereof pursuant to Rule 144 (or
successor rule) under the Securities Act, (C) when such securities cease to be
outstanding, or (D) upon the sale thereof in a private transaction where the
transferor’s rights under this Agreement are not

 

2



--------------------------------------------------------------------------------

assigned, or when the rights hereunder applicable to such securities are
assigned otherwise than in accordance with the terms and conditions of this
Agreement.

“Registration Expenses” mean all expenses (other than Selling Expenses) arising
from or incident to the performance of, or compliance with, Article II hereof,
including (i) SEC, stock exchange, NASD and other registration and filing fees,
(ii) all fees and expenses incurred by the Company or any underwriter in
connection with complying with any securities or blue sky laws (including
reasonable fees, charges and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (iii) all printing, messenger
and delivery expenses, (iv) the fees, charges and disbursements of counsel to
the Company and of its independent registered public accounting firm and any
other accounting and legal fees, charges and expenses incurred by the Company
(including any expenses arising from any special audits or “comfort letters”
required in connection with or incident to any registration), (v) the fees,
charges and disbursements of any special experts retained by the Company in
connection with any registration pursuant to the terms of this Agreement,
(vi) all internal expenses of the Company (including all salaries and expenses
of its officers and employees performing legal or accounting duties), (vii) the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or Nasdaq and (viii) Securities Act
liability insurance (if the Company elects to obtain such insurance), regardless
of whether any Registration Statement filed in connection with such registration
is declared effective. “Registration Expenses” shall also include fees, charges
and disbursements of one firm of counsel to all of the Participating Holders
participating in any underwritten public offering (which shall be selected by a
majority, based on the number of Registrable Securities to be sold, of the
Participating Holders; provided, however, that such fees, charges and
disbursements of counsel to the Participating Holders shall not exceed
$100,000).

“Registration Statement” means any Registration Statement of the Company filed
with the SEC on the appropriate form pursuant to the Securities Act which covers
any of the Registrable Securities pursuant to the provisions of this Agreement
and all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.

“Request Notice” has the meaning given that term in Section 2.1(a).

“Requesting Holders” has the meaning given that term in Section 2.1(a).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, any capital gains, income
and transfer taxes and, except as provided in the last sentence of the
definition of “Registration Expenses,” all out-of-pocket expenses of Holders.

“Valid Business Reason” has the meaning given that term in Section 2.1(e).

 

3



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Demand Registration.

(a) Request by Holders. If the Company receives at any time commencing on the
earlier of (i) one hundred and eighty (180) days after the closing of the
Company’s underwritten IPO and (ii) the completion by the Company of a merger,
consolidation, sale, transfer, lease or other conveyance of all or substantially
all of the assets or any other similar business combination or transaction with
another company listed on the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the Nasdaq Small Cap Market, a written
request from Holders that hold at least twenty-five percent (25%) of the
Registrable Securities (“Requesting Holders”) that the Company register
Registrable Securities held by Requesting Holders for sale in an underwritten
public offering (a “Demand Request”), then the Company shall, within ten
(10) days after receipt of such Demand Request, give written notice of such
request (“Request Notice”) to all Holders. Such Demand Request shall (x) specify
the number of Registrable Securities that the Requesting Holders intend to sell
or dispose of and (y) specify the expected price range (net of underwriting
discounts and commissions) acceptable to the Requesting Holders to be received
for such Registrable Securities. Following receipt of a Demand Request, the
Company shall:

(i) cause to be filed, as soon as practicable, but within ninety (90) days of
the date of delivery to the Company of the Demand Request, a Registration
Statement covering such Registrable Securities which the Company has been so
requested to register by the Requesting Holders and other Holders who request to
the Company that their Registrable Securities be registered within twenty
(20) days of the mailing of the Request Notice, providing for the registration
under the Securities Act of such Registrable Securities to the extent necessary
to permit the disposition of such Registrable Securities in an underwritten
public offering;

(ii) use its reasonable best efforts to have such Registration Statement
declared effective by the SEC as soon as practicable thereafter; and

(iii) refrain from filing any other Registration Statements, other than pursuant
to a Registration Statement on Form S-4 or S-8 (or similar or successor forms),
with respect to any other equity securities of the Company during the applicable
Lock-Up Period.

(b) Effective Registration Statement. A registration requested pursuant to this
Article II shall not be deemed to have been effected (i) unless a Registration
Statement with respect thereto has become effective (unless a substantial cause
of the failure of such Registration Statement to become effective shall be
attributable to one or more Participating Holders) and remained effective in
compliance with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
until such time as all of such Registrable Securities have been disposed of, but
not longer than 30 days after the Registration Statement became effective;
(ii) if, after it has become effective, such registration is interfered with by
any stop order, injunction or other order or requirement of the

 

4



--------------------------------------------------------------------------------

SEC or other governmental agency or court not resulting from the actions of a
Participating Holder or its successors or assigns, and has not thereafter become
effective, or if the offering of Registrable Securities is not consummated for
any reason or due to factors beyond the control of Participating Holders, other
than if the underwriters advise the Participating Holders that the Registrable
Securities cannot be sold at a net price per share equal to or above the net
price disclosed in the preliminary prospectus; (iii) if the conditions to
closing specified in the underwriting agreement entered into in connection with
such registration are not satisfied or waived; or (iv) if the Requesting Holders
are cut back to fewer than fifty (50%) of the Registrable Securities requested
to be registered.

(c) Selection of Underwriters. If the Company is required to file a Registration
Statement covering any Registrable Securities of any Requesting Holders pursuant
to Section 2.1(a), the managing underwriter shall be one or more reputable
nationally recognized investment banks selected by a majority in interest of the
Requesting Holders and reasonably acceptable to the Company.

(d) Priority for Demand Registration. Notwithstanding any other provision of
this Article II, if the managing underwriter determines and advises the
Participating Holders and the Company in writing that the inclusion of all
securities proposed to be included by the Company and the Participating Holders
in the underwritten public offering would adversely interfere with the
successful marketing of the Participating Holders’ Registrable Securities, then
the Company shall not be permitted to include any securities in excess of the
amount, if any, of securities which the managing underwriter of such offering
shall reasonably and in good faith agree in writing to include in such public
offering in addition to the amount of Registrable Securities to be registered
for the Requesting Holders. If the total number of securities that all
Participating Holders requested be included in the registration exceeds the
Maximum Number of Registrable Securities, the Company will be obligated to
include in such Registration Statement, as to each Participating Holder, only a
portion of the Registrable Securities such Participating Holder has requested be
registered equal to the product of (i) Maximum Number of Registrable Securities
and (ii) a fraction, the numerator of which is the number of Registrable
Securities such Participating Holder has requested be included in such
registration and the denominator of which is the total number of Registrable
Securities all Participating Holders requested be included in such registration.
It is acknowledged by the parties hereto that pursuant to the foregoing
provision, the securities to be included in a registration requested by the
Requesting Holders pursuant to Section 2.1 shall be allocated:

(i) first, to the Participating Holders; and

(ii) second, to the Company.

(e) Limitations on Demand Registrations.

(i) The Company may delay making a filing of a Registration Statement or taking
action in connection therewith by not more than ninety (90) days if the Company
provides a written certificate signed by the President or Chief Executive
Officer of the Company to the Holders, prior to the time it would otherwise have
been required to file such Registration Statement or take such action pursuant
to this Section 2.1, stating that

 

5



--------------------------------------------------------------------------------

the Company has determined in good faith that the filing of such Registration
Statement would be seriously detrimental to the Company or would otherwise
materially adversely affect a financing, acquisition, disposition, merger or
other material transaction (collectively, a “Valid Business Reason”) and that it
is therefore essential to defer the filing of the Registration Statement;
provided, however, that such right to delay a Demand Request shall be exercised
by the Company not more than once in any twelve month period and the Company
shall only have the right to delay a Demand Request so long as such Valid
Business Reason exists, and during such time, the Company may not file a
Registration Statement for securities to be issued and sold for its own account
or for that of anyone other than the Holders.

(ii) The Company shall not be obligated to comply with more than three
(3) Demand Requests pursuant to this Section 2.1 or more than one Demand Request
in any six-month period.

(iii) The Company shall not be required to comply with a Demand Request unless
the reasonably anticipated aggregate gross proceeds to be raised (before any
underwriting discounts and commissions) would be equal to or exceed $15,000,000.

(f) Cancellation of Registration. A majority in interest of the Participating
Holders shall have the right to cancel a proposed registration of Registrable
Securities pursuant to this Section 2.1 when, (i) in their discretion, market
conditions are so unfavorable as to be seriously detrimental to an offering
pursuant to such registration and such registration has not become effective or
(ii) the request for cancellation is based upon material adverse information
relating to the Company that is different from the information known to the
Participating Holders at the time of the Demand Request. Such cancellation of a
registration shall not be counted as one of the Demand Requests and,
notwithstanding anything to the contrary in the Agreement, the Company shall be
responsible for the expenses of the Participating Holders incurred in connection
with the registration prior to the time of cancellation.

Section 2.2 Piggyback Registrations.

(a) Right to Include Registrable Securities. Each time the Company proposes for
any reason (including pursuant to Demand Requests under Section 2.1) to register
any of its securities under the Securities Act, either for its own account or
for the account of a securities holder exercising demand registration rights,
other than pursuant to a registration statement on Form S-4 or S-8 (or similar
or successor forms) (a “Proposed Registration”), the Company shall promptly give
written notice of such Proposed Registration to all of the Holders of
Registrable Securities (which notice shall be given not less than thirty
(30) days prior to the expected effective date of the Company’s registration
statement) and shall offer such Holders the right to request inclusion of any of
such Holder’s Registrable Securities in the Proposed Registration. No
registration pursuant to this Section 2.2 shall relieve the Company of its
obligation to register Registrable Securities pursuant to a Demand Request, as
contemplated by Section 2.1. The rights to piggyback registration may be
exercised on an unlimited number of occasions.

(b) Piggyback Procedure. Each Holder of Registrable Securities shall have twenty
(20) days from the date of receipt of the Company’s notice referred to in
Section 2.2(a) to

 

6



--------------------------------------------------------------------------------

deliver to the Company a written request specifying the number of Registrable
Securities such Holder intends to sell and such Holder’s intended method of
disposition. Any Participating Holder shall have the right to withdraw such
Participating Holder’s request for inclusion of such Participating Holder’s
Registrable Securities in any Registration Statement pursuant to this
Section 2.2 by giving written notice to the Company of such withdrawal. Subject
to Section 2.2(d), the Company shall use its reasonable best efforts to include
in such Registration Statement all such Registrable Securities so requested to
be included therein; provided, however, that the Company may at any time
withdraw or cease proceeding with any such Proposed Registration if it shall at
the same time withdraw or cease proceeding with the registration of all other
shares of securities originally proposed to be registered.

(c) Selection of Underwriters. The managing underwriter for any Proposed
Registration that involves an underwritten public offering shall be one or more
reputable nationally recognized investment banks selected by the Company.

(d) Priority for Piggyback Registration. Notwithstanding any other provision of
this Article II, if the managing underwriter of an underwritten public offering
determines and advises the Company and the Participating Holders in writing that
the inclusion of all Registrable Securities proposed to be included by the
Participating Holders in the underwritten public offering would materially and
adversely interfere with the successful marketing of the Company’s securities,
then the Participating Holders shall not be permitted to include any Registrable
Securities in excess of the amount, if any, of Registrable Securities which the
managing underwriter of such underwritten public offering shall reasonably and
in good faith agree in writing to include in such public offering in addition to
the amount of securities to be registered for the Company. The Company will be
obligated to include in such Registration Statement, as to each Participating
Holder, only a portion of the total number of securities that can be included in
such Registration Statement in excess of those being offered by Company that is
equal to the ratio of the number of Registrable Securities such Participating
Holder has requested be registered to the total number of Registrable Securities
requested to be included in such Registration Statement by all Participating
Holders who have requested that their Registrable Securities be included in such
Registration Statement. It is acknowledged by the parties hereto that pursuant
to the foregoing provision, the securities to be included in a registration
initiated by the Company shall be allocated:

(i) first, to the Company;

(ii) second, pro rata to the Participating Holders, provided, however, that no
Registrable Securities requested to be included in the registration by a
Participating Holder shall be excluded from the registration until all shares
proposed to be registered by the Company’s directors, officers and employees (as
individuals) are excluded from the registration; and

(iii) third, to any others requesting registration of securities of the Company.

If as a result of the provisions of this Section 2.2(d) any Participating Holder
is not entitled to include all of its Registrable Securities in a registration
that such Participating

 

7



--------------------------------------------------------------------------------

Holder has requested to be so included, such Participating Holder may withdraw
such Participating Holder’s request to include Registrable Securities in such
Registration Statement.

(e) Underwritten Offering. If the Proposed Registration by the Company is, in
whole or in part, an underwritten public offering of securities of the Company,
any request under this Section 2.2 shall specify that the Registrable Securities
be included in the underwriting on the same terms and conditions as the shares,
if any, otherwise being sold through underwriters under such registration.

(f) Notwithstanding the foregoing, the piggyback registration rights provided
for pursuant to this Section 2.2 with respect to Registrable Securities held by
any Holder shall not apply to the proposed registration contemplated by the
Company’s registration statement on Form S-1 (Registration No. 333-126457)
initially filed by the Company with the SEC under the Securities Act on July 8,
2005 unless such Holder has delivered the written request for inclusion pursuant
to and in accordance with Section 14.2(b) of the Operating Agreement.

Section 2.3 Form S-3 Registration.

(a) Requesting Holder. Any Requesting Holder (an “Initiating Form S-3 Holder”)
may request at any time that is more than one hundred and eighty (180) days
after the Company’s IPO that the Company file a Registration Statement under the
Securities Act on Form S-3 (or similar or successor form) covering the sale or
other distribution of all or any portion of the Registrable Securities held by
such Initiating Form S-3 Holder pursuant to Rule 415 under the Securities Act
(“Form S-3 Demand”) if (i) the reasonably anticipated aggregate gross proceeds
would equal or exceed $10,000,000 and (ii) the Company is a registrant qualified
to use Form S-3 (or any similar or successor form) to register such Registrable
Securities. If such conditions are met, the Company shall promptly give written
notice of such Proposed Registration to all of the Holders of Registrable
Securities (which notice shall be given not less than thirty (30) days prior to
the expected effective date of the Company’s Registration Statement) and shall
offer such Holders the right to request inclusion of any of such Holder’s
Registrable Securities in the Proposed Registration. Each Holder of Registrable
Securities shall have twenty (20) days from the date of receipt of such notice
to deliver to the Company a written request specifying the number of Registrable
Securities such Holder intends to sell. The Company shall use its reasonable
best efforts to register under the Securities Act on Form S-3 (or any similar or
successor form) as promptly as practicable, for sale in accordance with the
method of disposition specified in the Form S-3 Demand, the number of
Registrable Securities specified in such Form S-3 Demand and that other Holders
have requested to include. In connection with a Form S-3 Demand, the Company
agrees to include in the prospectus included in any Registration Statement on
Form S-3, such material describing the Company and intended to facilitate the
sale of securities being so registered as is reasonably requested for inclusion
therein by the Initiating Form S-3 Holders, whether or not the rules applicable
to preparation of Form S-3 require the inclusion of such information.

(b) Demand Requests. Form S-3 Demands will not be deemed to be Demand Requests
as described in Section 2.1.

 

8



--------------------------------------------------------------------------------

(c) Form S-3 Demand. Holders may not make a Form S-3 Demand more than one time
in any six-month period, and the Company shall not be obligated to maintain the
effectiveness of any registration statement relating to a Form S-3 Demand for
longer than one hundred eighty (180) days.

(d) The Company may delay making a filing of a Registration Statement pursuant
to a Form S-3 Demand or taking action in connection therewith by not more than
ninety (90) days if the Company provides a written certificate signed by the
President or Chief Executive Officer of the Company to the Holders, prior to the
time it would otherwise have been required to file such Registration Statement
or take such action pursuant to this Section 2.3, stating that the Company has
determined in good faith that there exists a Valid Business Reason and that it
is therefore essential to defer the filing of the Registration Statement;
provided, however, that such right to delay a Form S-3 Demand made by a Holder
shall be exercised by the Company not more than once in any twelve month period
with respect to such Holder and the Company shall only have the right to delay a
Form S-3 Demand so long as such Valid Business Reason exists, and during such
time, the Company may not file a Registration Statement for securities to be
issued and sold for its own account or for that of anyone other than the
Holders.

Section 2.4 Holdback Agreements.

(a) Restrictions on Public Sale by Holders. If requested by the lead managing
underwriter, the Company and each Holder of Registrable Securities agrees not to
effect any public sale or distribution of any Registrable Securities or of any
securities convertible into or exchangeable or exercisable for such Registrable
Securities, including a sale pursuant to Rule 144 under the Securities Act, or
otherwise to make a Demand Request or a Form S-3 Demand, during a period of not
more than ten (10) days before and one hundred and eighty (180) days after, in
the case of an IPO, or ninety (90) days after, in the case of any other firm
underwriting public offering of securities of the Company, commencing on the
effective date of the registration statement relating to such IPO or public
offering (the “Lock-Up Period”), unless expressly authorized to do so by the
lead managing underwriter; provided, however, that if any other holder of
securities of the Company that is subject to a similar lock-up period shall be
subject to a shorter period or receives more advantageous terms than the period
or terms relating to the Lock-Up Period, then the Lock-Up Period shall be such
shorter period and also on such more advantageous terms and, notwithstanding the
foregoing, the Holders shall not be required to sign lock-up agreements unless
all of the Company’s directors, executive officers and securities holders owning
five percent (5%) or more of the Registrable Securities have signed lock-up
agreements with the managing underwriters. Any such lock-up agreements signed by
the Holders shall contain reasonable and customary exceptions, including the
right of a Holder to make transfers to certain Affiliates and transfers related
to shares of securities owned by Holders as a result of open market purchases
made following the closing of the IPO. The Company may impose stop-transfer
instructions with respect to the securities subject to the foregoing
restrictions until the end of the relevant period.

(b) Restrictions on Public Sale by the Company. The Company agrees not to effect
any public sale or distribution of any securities for its own account (except
pursuant to registration statements on Form S-4 or S-8 or any similar or
successor form) during the Lock-Up

 

9



--------------------------------------------------------------------------------

Period, to the extent reasonably requested by the managing underwriter (except
for securities being sold by the Company for its own account under such
registration statement).

Section 2.5 Registration Procedures.

(a) Obligations of the Company. Whenever registration of Registrable Securities
is required pursuant to this Agreement, the Company shall use its reasonable
best efforts to effect the registration and sale of such Registrable Securities
in accordance with the intended method of distribution thereof as promptly as
practicable, and in connection with any such request, the Company shall:

(i) Preparation of Registration Statement; Effectiveness. Prepare and file with
the SEC (in any event not later than ninety (90) days after receipt of a Demand
Request to file a Registration Statement with respect to Registrable
Securities), a Registration Statement on any form on which the Company then
qualifies, which counsel for the Company shall deem appropriate and pursuant to
which such offering may be made in accordance with the intended method of
distribution thereof (except that the Registration Statement shall contain such
information as may reasonably be requested for marketing or other purposes by
the managing underwriter), and use its reasonable best efforts to cause any
registration required hereunder to become effective as soon as practicable after
the initial filing thereof and remain effective for a period of not less than
one hundred and eighty (180) days (or such shorter period in which all
Registrable Securities have been sold in accordance with the methods of
distribution set forth in the Registration Statement);

(ii) Participation in Preparation. Provide any Participating Holder, any
underwriter participating in any disposition pursuant to a Registration
Statement, and any attorney, accountant or other agent retained by any
Participating Holder or underwriter (each, an “Inspector” and, collectively, the
“Inspectors”), the opportunity to participate (including reviewing, commenting
on and attending all meetings) in the preparation of such Registration
Statement, each prospectus included therein or filed with the SEC and each
amendment or supplement thereto;

(iii) Due Diligence. For a reasonable period prior to the filing of any
Registration Statement pursuant to this Agreement, make available for inspection
and copying by the Inspectors such financial and other information and books and
records, pertinent corporate documents and properties of the Company and its
subsidiaries and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company and its subsidiaries to
respond to such inquiries and to supply all information reasonably requested by
any such Inspector in connection with such Registration Statement, as shall be
reasonably necessary, in the judgment of the respective counsel referred to in
Section 2.5(a)(ii) to conduct a reasonable investigation within the meaning of
the Securities Act; provided that each Participating Holder agrees, for itself
and on behalf of each of its Inspectors, that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it as the basis for any market transactions in the securities of the Company or
its Affiliates unless and until such information is made generally available to
the public;

 

10



--------------------------------------------------------------------------------

(iv) General Notifications. Promptly notify in writing the Participating
Holders, the sales or placement agent, if any, therefor and the managing
underwriter of the securities being sold, (A) when such Registration Statement
or the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed and, with respect to any such
Registration Statement or any post-effective amendment, when the same has become
effective, (B) when the SEC notifies the Company whether there will be a
“review” of such Registration Statement, (C) of any written comments by the SEC
and by the blue sky or securities commissioner or regulator of any state with
respect thereto and (D) of any request by the SEC for any amendments or
supplements to such Registration Statement or the prospectus or for additional
information;

(v) 10b-5 Notification. Promptly notify in writing the Participating Holders,
the sales or placement agent, if any, therefor and the managing underwriter of
the securities being sold pursuant to any Registration Statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act upon discovery that, or upon the happening of any event as a
result of which, any prospectus included in such Registration Statement (or
amendment or supplement thereto) contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made, and the Company shall promptly prepare a supplement
or amendment to such prospectus and file it with the SEC (in any event no later
than ten (10) days following notice of the occurrence of such event to each
Participating Holder, the sales or placement agent and the managing underwriter)
so that after delivery of such prospectus, as so amended or supplemented, to the
purchasers of such Registrable Securities, such prospectus, as so amended or
supplemented, shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made;

(vi) Notification of Stop Orders; Suspensions of Qualifications and Exemptions.
Promptly notify in writing the Participating Holders, the sales or placement
agent, if any, therefor and the managing underwriter of the securities being
sold of the issuance by the SEC of (A) any stop order issued or threatened to be
issued by the SEC or (B) any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and the Company agrees to use its reasonable best
efforts to (x) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of any such stop order and (y) obtain
the withdrawal of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Securities
included in such Registration Statement for sale in any jurisdiction at the
earliest practicable date;

(vii) Amendments and Supplements, Acceleration. Prepare and file with the SEC
such amendments, including post-effective amendments, to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective for the applicable time period required hereunder and, if applicable,
file any

 

11



--------------------------------------------------------------------------------

Registration Statements pursuant to Rule 462(b) under the Securities Act; cause
the related prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; and comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement as so amended or in such prospectus as so supplemented. If a majority
in interest of the Participating Holders so request, to request acceleration of
effectiveness of the Registration Statement from the SEC and any post-effective
amendments thereto, if any are filed; provided that at the time of such request,
the Company does not in good faith believe that it is necessary to amend further
the Registration Statement in order to comply with the provisions of this
subparagraph. If the Company wishes to further amend the Registration Statement
prior to requesting acceleration, it shall have five (5) business days to so
amend prior to requesting acceleration;

(viii) Copies. Furnish as promptly as practicable to each Participating Holder
and Inspector prior to filing a Registration Statement or any supplement or
amendment thereto, copies of such Registration Statement, supplement or
amendment as it is proposed to be filed and, after such filing, such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto), the prospectus included in such
Registration Statement (including each preliminary prospectus) and such other
documents as each such Participating Holder or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Participating Holder;

(ix) Blue Sky. Use its reasonable best efforts to, prior to any public offering
of the Registrable Securities, register or qualify (or seek an exemption from
registration or qualifications) such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any Participating Holder or
underwriter may request, and to continue such qualification in effect in each
such jurisdiction for as long as is permissible pursuant to the laws of such
jurisdiction, or for as long as a Participating Holder or underwriter requests
or until all of such Registrable Securities are sold, whichever is shortest, and
do any and all other acts and things which may be reasonably necessary or
advisable to enable any Participating Holder to consummate the disposition in
such jurisdictions of the Registrable Securities; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent of process in any such
states or jurisdictions or subject itself to material taxation in any such state
or jurisdiction, but for this subparagraph;

(x) Other Approvals. Use its reasonable best efforts to obtain all other
approvals, consents, exemptions or authorizations from such governmental
agencies or authorities as may be necessary to enable the Participating Holders
and underwriters to consummate the disposition of Registrable Securities;

 

12



--------------------------------------------------------------------------------

(xi) Agreements. Enter into customary agreements (including any underwriting
agreements in customary form), and take such other actions as may be reasonably
required in order to expedite or facilitate the disposition of Registrable
Securities;

(xii) “Cold Comfort” Letter. Obtain a “cold comfort” letter from the Company’s
independent registered public accounting firm in customary form and covering
such matters of the type customarily covered by “cold comfort” letters as the
managing underwriter may reasonably request;

(xiii) Legal Opinion. Furnish, at the request of any underwriter of Registrable
Securities on the date such securities are delivered to the underwriters for
sale pursuant to such registration, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
placement agent or sales agent, if any, thereof and the underwriters, if any,
thereof, covering such legal matters with respect to the registration in respect
of which such opinion is being given as such underwriter may reasonably request
and as are customarily included in such opinions;

(xiv) SEC Compliance, Earnings Statement. Use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC and make available
to its stockholders, as soon as reasonably practicable, but no later than
fifteen (15) months after the effective date of any Registration Statement, an
earnings statement covering a period of twelve (12) months beginning after the
effective date of such Registration Statement, in a manner which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(xv) Certificates, Closing. Provide officers’ certificates and other customary
closing documents;

(xvi) NASD. Cooperate with each Participating Holder and each underwriter
participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
the NASD;

(xvii) Road Show. Cause appropriate officers as are requested by a managing
underwriter to participate in a “road show” or similar marketing effort being
conducted by such underwriter with respect to an underwritten public offering;

(xviii) Listing. Use its reasonable best efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and if not so listed, to be listed on the
Nasdaq National Market or other NASD automated quotation system;

(xix) Transfer Agent, Registrar and CUSIP. Provide a transfer agent and
registrar for all Registrable Securities registered pursuant hereto and a CUSIP
number for all such Registrable Securities, in each case, no later than the
effective date of such registration;

 

13



--------------------------------------------------------------------------------

(xx) Private Sales. Use its reasonable best efforts to assist a Holder in
facilitating private sales of Registrable Securities by, among other things,
providing officers’ certificates and other customary closing documents requested
by a Holder; and

(xxi) Reasonable Best Efforts. Use its reasonable best efforts to take all other
actions necessary to effect the registration of the Registrable Securities
contemplated hereby.

(b) Seller Information. The Company may require each Participating Holder as to
which any registration of such Participating Holder’s Registrable Securities is
being effected to furnish to the Company such information regarding such
Participating Holder and such Participating Holder’s method of distribution of
such Registrable Securities as the Company may from time to time reasonably
request in writing.

(c) Notice to Discontinue. Each Participating Holder whose Registrable
Securities are covered by a Registration Statement filed pursuant to this
Agreement agrees that, upon receipt of written notice from the Company of the
happening of any event of the kind described in Section 2.5(a)(v), such
Participating Holder shall forthwith discontinue the disposition of Registrable
Securities until such Participating Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.5(a)(v) or until it
is advised in writing by the Company that the use of the prospectus may be
resumed and has received copies of any additional or supplemental filings which
are incorporated by reference into the prospectus, and, if so directed by the
Company in the case of an event described in Section 2.5(a)(v) such
Participating Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Participating Holder’s
possession, of the prospectus covering such Registrable Securities which is
current at the time of receipt of such notice. If the Company shall give any
such notice, the Company shall extend the period during which such Registration
Statement is to be maintained effective by the number of days during the period
from and including the date of the giving of such notice pursuant to
Section 2.5(a)(v) to and including the date when the Participating Holder shall
have received the copies of the supplemented or amended prospectus contemplated
by, and meeting the requirements of, Section 2.5(a)(v).

Section 2.6 Registration Expenses. Except as otherwise provided herein, all
Registration Expenses shall be borne by the Company. All Selling Expenses
relating to Registrable Securities registered shall be borne by the
Participating Holders of such Registrable Securities pro rata on the basis of
the number of shares so registered.

Section 2.7 Indemnification.

(a) Indemnification by the Company. The Company agrees, notwithstanding any
termination of this Agreement, to indemnify and hold harmless to the fullest
extent permitted by law, each Holder, each of its directors, officers,
employees, advisors, agents and general and limited partners (and the directors,
officers, employees, advisors and agents thereof), their respective Affiliates
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) any of such Persons, and each underwriter and each Person who
controls (within the meaning of the Securities Act or the Exchange Act) any
underwriter (collectively,

 

14



--------------------------------------------------------------------------------

“Holder Indemnified Parties”) from and against any and all losses, claims,
damages, expenses (including reasonable costs of investigation and fees,
disbursements and other charges of counsel and any amounts paid in settlement
effected with the Company’s consent, which consent shall not be unreasonably
withheld or delayed) or other liabilities (collectively, “Damages”) to which any
such Holder Indemnified Party may become subject under the Securities Act,
Exchange Act, any other federal law, any state or common law or any rule or
regulation promulgated thereunder or otherwise, insofar as such Damages (or
actions or proceedings, whether commenced or threatened, in respect thereof) are
resulting from or arising out of or based upon (i) any untrue, or alleged
untrue, statement of a material fact contained in any Registration Statement,
prospectus or preliminary prospectus (as amended or supplemented) or any
document incorporated by reference in any of the foregoing or resulting from or
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made), not misleading or (ii) any violation by the Company of the
Securities Act, Exchange Act, any other federal law, any state or common law or
any rule or regulation promulgated thereunder or otherwise incident to any
registration, qualification or compliance and in any such case, the Company will
promptly reimburse each such Holder Indemnified Party for any legal and any
other Damages reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability, action or investigation or
proceeding (collectively, a “Claim”); provided, however, that the Company shall
not be liable to any Holder Indemnified Party for any Damages that arise out of
or are based upon (x) written information provided by a Holder Indemnified Party
expressly for use in the Registration Statement or (y) sales of Registrable
Securities by a Holder Indemnified Party to a person to whom there was not sent
or given, at or before the written confirmation of such sale, a copy of the
prospectus (excluding documents incorporated by reference) or the prospectus as
then amended or supplemented (excluding documents incorporated by reference) if
the Company has previously furnished in a timely manner a reasonable number of
copies thereof to such Holder Indemnified Party in compliance with this
Agreement and the Damages of such Holder Indemnified Party results from an
untrue statement or omission of a material fact contained in such preliminary
prospectus which was corrected in the prospectus (or the prospectus as then
amended or supplemented). Such indemnity obligation shall remain in full force
and effect regardless of any investigation made by or on behalf of the Holder
Indemnified Parties and shall survive the transfer of Registrable Securities by
such Holder Indemnified Parties.

(b) Indemnification by Holders. In connection with any proposed registration in
which a Holder is participating pursuant to this Agreement, each such Holder
shall furnish to the Company in writing such information with respect to such
Holder as the Company may reasonably request or as may be required by law for
use in connection with any Registration Statement or prospectus or preliminary
prospectus to be used in connection with such registration and each Holder
agrees, severally and not jointly, notwithstanding any termination of this
Agreement, to indemnify and hold harmless the Company, any underwriter retained
by the Company and their respective directors, officers, partners, employees,
advisors and agents, their respective Affiliates and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) any of such
Persons to the same extent as the foregoing indemnity from the Company to the
Holders as set forth in Section 2.7(a) (subject to the exceptions set forth in
the foregoing indemnity, the proviso to this sentence and applicable law), but
only with respect to any such information furnished in writing by such Holder
expressly for use therein and with

 

15



--------------------------------------------------------------------------------

respect to any violation by the Holder of the Securities Act, Exchange Act, any
other federal law, any state or common law or any rule or regulation promulgated
thereunder or otherwise incident to any registration, qualification or
compliance not resulting in any respect from the Company’s actions; provided,
however, that the liability of any Holder under this Section 2.7(b) shall be
limited to the amount of the net proceeds received by such Holder in the
offering giving rise to such liability. Such indemnity obligation shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Holder Indemnified Parties (except as provided above) and shall survive the
transfer of Registrable Securities by such Holder.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Party of any written notice of the commencement of
any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided, however, that, the failure so to notify
the Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to the Indemnified Party hereunder unless and to the extent
such Indemnifying Party is materially prejudiced by such failure. If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel satisfactory to the Indemnified Party in its
reasonable judgment or (iii) the named parties to any such action (including,
but not limited to, any impleaded parties) reasonably believe that the
representation of such Indemnified Party and the Indemnifying Party by the same
counsel would be inappropriate under applicable standards of professional
conduct. In the case of clause (ii) above and (iii) above, the Indemnifying
Party shall not have the right to assume the defense of such action on behalf of
such Indemnified Party. The Indemnifying Party shall not be liable to pay the
fees and expenses of more than one firm of separate counsel for all Indemnified
Parties in each jurisdiction in which any action is threatened or pending. No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the written consent of the Indemnified Party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim and (B) does not include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of any Indemnified Party. The
rights afforded to any Indemnified Party hereunder shall be in addition to any
rights that such Indemnified Party may have at common law, by separate agreement
or otherwise.

(d) Contribution. If the indemnification provided for in this Section 2.7 from
the Indemnifying Party is unavailable or insufficient to hold harmless an
Indemnified Party in

 

16



--------------------------------------------------------------------------------

respect of any Damages referred to herein, then the Indemnifying Party, in lieu
of indemnifying the Indemnified Party, shall contribute to the amount paid or
payable by the Indemnified Party as a result of such Damages in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
the Indemnified Party, as well as any other relevant equitable considerations.
The relative faults of the Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
Indemnifying Party’s and Indemnified Party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action; provided,
however, that the liability of any Holder under this Section 2.7(d) shall be
limited to the amount of the gross proceeds received by such Holder in the
offering giving rise to such liability. The amount paid or payable by a party as
a result of the Damages or other liabilities referred to above shall be deemed
to include, subject to the limitations set forth in Sections 2.7(a), 2.7(b) and
2.7(c), any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.7(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution pursuant to this
Section 2.7(d).

Section 2.8 Rule 144 and Rule 144A; Other Exemptions. With a view to making
available to the Holders the benefits of Rule 144 and Rule 144A promulgated
under the Securities Act and other rules and regulations of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration, the Company covenants that it shall use its reasonable best
efforts to (i) file in a timely manner all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the SEC thereunder and (ii) take such further action
as each Holder may reasonably request (including, but not limited to, providing
any information necessary to comply with Rule 144 and Rule 144A, if available
with respect to resales of the Registrable Securities under the Securities Act),
at all times from and after the date which is one hundred and eighty (180) days
following the Company’s IPO, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (x) Rule 144
and Rule 144A (if available with respect to resales of the Registrable
Securities) under the Securities Act, as such rules may be amended from time to
time, or (y) any other rules or regulations now existing or hereafter adopted by
the SEC. Upon the written request of a Holder, the Company shall deliver to the
Holder a written statement as to whether it has complied with such requirements
in all material respects.

Section 2.9 Certain Limitations on Registration Rights. No Holder may
participate in any Registration Statement hereunder unless such Holder completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, and other documents reasonably required under the terms of such
underwriting arrangements and agrees to sell such Holder’s Registrable
Securities on the basis provided in any underwriting agreement

 

17



--------------------------------------------------------------------------------

approved by the Holder or Holders entitled hereunder to approve such
arrangements; provided, however, that no such Holder shall be required to make
any representations or warranties to the Company or the underwriters in
connection with any such registration other than representations and warranties
as to (i) such Holder’s ownership of its Registrable Securities to be sold or
transferred, (ii) such Holder’s power and authority to effect such transfer and
(iii) such matters pertaining to compliance with securities laws as may be
reasonably requested. Such Holders of Registrable Securities to be sold by such
underwriters may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of the
Company to and for the benefit of such underwriters, shall also be made to and
for the benefit of such Holders and that any or all of the conditions precedent
to the obligations of the underwriters under the underwriting agreement be
conditions precedent to the obligations of the Holders. The Company may, at its
option, require that any or all of the representations and warranties by, and
the other agreements on the part of the Holders of Registrable Securities and
for the benefit of such underwriters, shall also be made to and for the benefit
of the Company and that any or all of the conditions precedent to the
obligations of the underwriters under the underwriting agreement be conditions
precedent to the obligations of the Company.

Section 2.10 Transfer of Registration Rights. The rights of a Holder hereunder
may be transferred only to an Affiliate or immediate family member of such
Holder and upon the satisfaction of all of the following additional conditions:
(a) such transfer is effected in accordance with applicable securities laws;
(b) such Affiliate or immediate family member agrees in writing to become
subject to the terms of this Agreement; and (c) the Company is given written
notice by such Holder of such transfer, stating the name and address of such
Affiliate or immediate family member and identifying the Registrable Securities
with respect to which such rights are being transferred.

Section 2.11 Termination of Registration Rights. The rights contained in
Section 2.1, Section 2.2, Section 2.3 and Section 2.8 shall terminate at the
earlier of (a) seven years from the effective date of the Company’s IPO or
(b) with respect to a Holder, the date that all Registrable Securities held by
such Holder may be sold in a three-month period without registration under the
Securities Act pursuant to Rule 144 and such Registrable Securities represent
less than one-percent of all outstanding shares of the Company’s capital stock.

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications. All notices and other communications provided for or
permitted hereunder shall be made in writing by facsimile, Internet electronic
mail, courier service or personal delivery: (a) if to a Holder, at such Holder’s
address as shown on the Company’s stock transfer records; and (b) if to the
Company, at 2929 Briarpark Drive, Suite 435, Houston, Texas 77042; or, in each
case, to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt. All such notices and communications shall be
deemed to have been received at the time delivered by hand, if personally
delivered; when receipt is acknowledged, if sent via facsimile or sent via
Internet electronic mail; and when actually received, if sent by any other
means.

 

18



--------------------------------------------------------------------------------

Section 3.2 Successor and Assigns. Subject to Section 2.10, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties, including subsequent Holders of Registrable Securities to the
extent permitted herein.

Section 3.3 Recapitalization, Exchanges, etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
shares of securities of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

Section 3.4 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

Section 3.5 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.6 Governing Law. This Agreement is governed by and shall be construed
in accordance with the law of the State of Delaware without regard to the
conflict of law provisions thereof.

Section 3.7 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of that provision to
other Persons or circumstances shall not be affected thereby, and that provision
shall be enforced to the greatest extent permitted by law.

Section 3.8 Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Holders with respect to the subject matter hereof and
supersedes all prior contracts or agreements, whether oral or written, among the
Company and the Holders with respect to the subject matter hereof.

Section 3.9 Amendment; Waiver. This Agreement may be amended only by means of a
written amendment signed by the Company and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder. Any provision of this Agreement
may be waived at any time by the party that is, or whose stockholders or
partners are, entitled to the benefits thereof.

Section 3.10 Effectiveness. This Agreement shall become effective and in full
force and effect upon the consummation of the Conversion.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HERCULES OFFSHORE, LLC By:   /s/    Randall D. Stilley   Name: Randall D.
Stilley   Title: CEO and President

 

HOLDERS: LR-HERCULES HOLDINGS, L.P. By:   LR2 GP, L.P.,  

Its General Partner

 

By:   LR2 GP, LLC,  

Its General Partner

 

By:   /s/    Mark A. McCall   Name: Mark A. McCall   Title: CFO

 

GREENHILL CAPITAL PARTNERS, L.P.

GREENHILL CAPITAL PARTNERS
(CAYMAN), L.P.

GREENHILL CAPITAL PARTNERS (EXECUTIVES), L.P.

GREENHILL CAPITAL, L.P.

By:  

GCP Managing Partner, L.P., as Managing

General Partner of each of the foregoing

Partnerships

 

By:   Greenhill Capital Partners, LLC,  

Its General Partner

 

By:   /s/    V. Frank Pottow   Name: V. Frank Pottow   Title: Managing Director

 

/s/    Steven A. Webster

STEVEN A. WEBSTER

 

20



--------------------------------------------------------------------------------

KESTREL CAPITAL, LP

By:   PEREGRINE MANAGEMENT, LLC  

Its General Partner

 

By:   /s/    Barrett Webster   Name: Barrett Webster   Title: President

 

/s/    Jonathan Fairbanks

JONATHAN FAIRBANKS

 

BASSRIG AS

By:   /s/    Erland A. Bassoe  

Name: Erland A. Bassoe

 

Title: Director

 

MIKE MULLEN ENERGY EQUIPMENT

    RESOURCE INC.

By:   /s/    Mike Mullen  

Name: Mike Mullen

 

Title: President

 

DAVENPORT LIVING TRUST

By:   /s/    Al Davenport, Jr.  

Name: Al Davenport, Jr.

 

Title: Senior Marketing Manager

 

21



--------------------------------------------------------------------------------

HARBOUR CAPITAL CONSULTANTS, INC. By:   /s/    Thomas J. Seward II  

Name: Thomas J. Seward II

 

Title: President

 

CLEARFORK CAPITAL, LLC

By:   /s/    Russell L. Sherrill  

Name: Russell L. Sherrill

 

Title: President

 

/s/    Russell L. Sherrill

RUSSELL L. SHERRILL

 

THOMAS J. SEWARD II DEFINED BENEFIT PLAN

By:   /s/    Thomas J. Seward II  

Name: Thomas J. Seward II

 

Title: Trustee

 

/s/    Thomas J. Seward II

THOMAS J. SEWARD II

 

/s/    Randall D. Stilley

RANDALL D. STILLEY

 

/s/    Steven A. Manz

STEVEN A. MANZ

 

22



--------------------------------------------------------------------------------

/s/    Thomas E. Hord

THOMAS E. HORD

 

/s/    Don P. Rodney

DON P. RODNEY

 

/s/    Sebastian Brooke

SEBASTIAN BROOKE

 

/s/    Sara Prina

SARA PRINA

 

23